Citation Nr: 1308197	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb.

2.  Entitlement to service connection for residuals of left fifth finger injury.

3.  Entitlement to service connection for rhinitis (claimed as hay fever).

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cheyenne, Wyoming.  

With regard to the Veteran's claim of entitlement to service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb, a review of the record reveals that this issue was previously denied by the RO in January 1980.  Additionally, a request to reopen this issue was denied by the RO in September 1991.  The Veteran did not perfect an appeal of these decisions.  Thus, new and material evidence is necessary to reopen this claim and consider it on the merits.  See 38 C.F.R. § 3.156 (2012).  Furthermore, regardless of the RO's actions (i.e., whether it reopened the Veteran's claim), it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has therefore characterized the issue on appeal as set forth on the title page.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  This Virtual VA claims file has been reviewed.  

The Board's disposition of the matters of whether to reopen a claim of entitlement to service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb, as well as the claim of entitlement to service connection for a skin disorder, is set forth below.  The remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1991 rating decision that denied the Veteran's request to reopen a claim of entitlement to service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb was not appealed and is final.

2.  No new evidence associated with the claims file since the September 1991 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb, or raises a reasonable possibility of substantiating the claim.  

3.  Although service- and post-service treatment records show treatment for atopic eczema and episodes of contact dermatitis, there is no competent evidence indicating the presence of a continuing skin disorder at any point pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision denying the Veteran's request to reopen a claim of entitlement to service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The evidence received since the September 1991 rating decision is not new and material, and the criteria for reopening the claim of service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for service connection for a chronic skin disorder not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, in a November 2007 pre-rating letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, to include the need to submit new and material evidence with regard to his claimed right thumb disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  While the November 2007 letter cited to the wrong prior rating decision, the Board notes that the substance of the letter advised the Veteran of the correct basis for the prior denial of his claim as well as what constitutes new and material evidence necessary to reopen this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As there is no indication that such error affected the essential fairness of this adjudication, the Board finds it to be harmless.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  Finally, the November 2007 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  These claims were most recently adjudicated in a December 2009 supplemental statement of the case.

As for VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records identified by the Veteran including service records as well as post-service medical evidence (i.e., VA and non-VA treatment records).  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim to reopen a claim of service connection for right thumb disability.  However, as will be discussed below, no such examination or medical opinion is required in this appeal as the Board finds that new and material evidence has not been associated with the file since the prior denial.  See 38 C.F.R. § 3.159(c)(4)(iii) (2012).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Regarding the other claim herein decided - service connection for a skin disorder - no examination or opinion is required because, as will be discussed below, there is indication that the Veteran has been diagnosed with a current chronic skin disorder at any point pertinent to this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway, 353 F.3d at 1374.


Merits of the Claims

The Board has reviewed all the evidence in the Veteran's claims file and his electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims herein decided and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

Historically, the Veteran filed a claim of entitlement to service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb in December 1979 which was denied by the RO in a January 1980 rating decision.   Evidence of record at the time of that decision consisted of service treatment records that reflected a history of right thumb jam/sprain injuries prior to active duty service with repeated injury in service and complaints of chronic aching pain in the right first metacarpophalangeal joint beginning in February 1971.  Although x-rays taken in February 1971 and April 1975 were negative for arthritis, an April 1972 orthopedic note indicates a diagnosis of degenerative arthritis.  The Veteran's August 1979 separation examination report was negative for any clinical abnormality of the right thumb.  A December 1979 post-separation x-ray report, however, indicated slight degenerative changes at the metacarpophalangeal joint of the right thumb.

In denying the Veteran's claim, the RO noted that service treatment records established that a right thumb sprain injury preexisted the Veteran's military service and that the evidence of record - namely, the service treatment records - failed to indicate that such disability was aggravated by his military service, to include the development of degenerative arthritis.  In other words, the RO concluded that the Veteran's in-service diagnosis of degenerative arthritis represented the natural progression of his pre-service right thumb sprain injury rather than aggravation of such injury or the result of a superimposed injury or disease.   

The Veteran did not appeal the RO's January 1980 rating decision.  Rather, in June 1981, more than one year after he was notified of this denial, he filed to reopen this claim.  In support of his claim to reopen the Veteran submitted duplicate copies of his prior service treatment records; he also provided VA with copies of his service treatment records pertaining to his post-separation Air National Guard service.  Thereafter, in a September 1991 rating decision, the RO denied the Veteran's reopen claim, citing a lack of new and material evidence.  Specifically, the RO noted that new evidence received since the January 1980 rating decision continued to confirm degenerative changes in the right thumb, but that such evidence did not establish that this disability was either incurred or aggravated as a result of an in-service injury.

Although notified of the RO's rating decision in October 1991, the Veteran did not initiate an appeal.  The RO's September 1991 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In October 2007, the Veteran filed to reopen his previously denied claim of service connection for arthritis of the first metacarpophalangeal joint of the right thumb.  The provisions of 38 C.F.R. § 3.156(a) define 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the RO's September 1991 rating decision.  Additionally, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the September 1991 rating decision that pertains to the Veteran's claimed right thumb disability.  Such evidence includes duplicate service treatment records that were previously of record at the time of the January 1980 and September 1991 rating decisions.  Also associated with the claims file are additional private treatment records, including an August 1999 treatment report from the Veteran's primary care physician, Dr. Babson.  This treatment report notes a history of right thumb injury in adolescence with a diagnosis of degenerative arthritis during service.  Dr. Babson indicated that the Veteran reported progressive but intermittent pain in the metacarpophalangeal joint over the past month to one year.  X-rays of the hand showed only minimal degenerative change.  There is no opinion regarding the etiology of this disease.

With the exception of the duplicative service treatment records, the Board finds the foregoing evidence is 'new' in that it was not before previous decisionmakers.  However, this evidence is not 'material' for purposes of reopening the claim for service connection because it does not relate to the basis for the prior final denial - i.e., evidence that the Veteran's degenerative arthritis, previously noted during service, represented aggravation of a preexisting right thumb sprain injury or was the result of a superimposed injury or disease.  

As for the Veteran's newly-submitted lay statements regarding post-service treatment for chronic degenerative arthritis of the right thumb, these statements and assertions were essentially before VA at the time of the prior decision.  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board concludes that the criteria for reopening the claim of service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb are not met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Service Connection

On his initial application for benefits dated in October 2007, the Veteran noted that service treatment records indicated a diagnosis of mild eczema and atopic neurodermatitis permanently aggravated by service; he also stated that he had received post-service treatment for a chronic skin condition by his primary care physician, Dr. Babson.

Pertinent VA law and regulations provide that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current chronic disability at some point pertinent to the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, review of service treatment records from the Veteran's active duty service reflects that no clinical abnormality of the skin or history of skin disease was noted in the Veteran's July 1970 entrance examination.  Thereafter, service treatment records show complaints of skin rash on the face and neck in January 1972 which was diagnosed by dermatology as atopic dermatitis and acute cubital fissae, adult type.  A June 1972 Medical Board Report indicates that the Veteran reported a history of eczema since birth, current through today.  Thereafter, in a November 1972 narrative report, it was noted that the Veteran experienced chronic eczema as an infant which re-occurred at age fifteen; the disease was noted to be intermittent since such time with flare-ups occurring mostly in the winter.  A January 1973 Medical Board evaluation determined that the Veteran had mild eczema which existed prior to enlistment and was not permanently aggravated by service.  Subsequently-dated records from 1974 through 1976 show continued treatment for eczema.  The Veteran's August 1979 separation examination report, however, indicates no clinical abnormality of the skin other than a history of eczema.  

Post-service medical evidence shows that the Veteran continued to report a history of eczema since birth during periodic examinations conducted through the Air National Guard.  An April 1990 report also reflects that he indicated minimal problems over the past eight years.  A June 1997 treatment report by Dr. Babson reflects a history of on/off rash for six days.  The impression is atopic eczema.  The Veteran was referred for dermatologic evaluation, and the resultant treatment report notes that the Veteran provided a history of working with refrigerants prior to the development of his rash; a history of eczema is also noted.  Following a history and examination, the physician diagnosed the Veteran with contact dermatitis.  Thereafter, treatment records show additional episodes of contact dermatitis, associated with an allergy to refrigerator oil, in June 2001, April 2003, and May 2004.  A June 2004 treatment report notes the Veteran's skin disease is completely resolved without rash or symptoms.  He is advised to return if additional flare-ups persist.  There is no indication of any further symptoms and/or treatment for skin disease.  

The foregoing evidence of record does not support that the Veteran has, at any point pertinent to this appeal, had a diagnosed chronic skin disorder.  Rather, the evidence indicates a history of eczema and contact dermatitis which resolved in 2004 without further complaints or problems.  Notably, the Veteran himself has not described any skin symptoms during this appeal, nor has he asserted current treatment for a skin disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The RO requested all records of treatment for skin disorders from Dr. Babson and the Cheyenne Skin Clinic in March 2008 and August 2008, respectively.  As discussed above, records from the latter provider show treatment dated only through June 2004, more than three years prior to the Veteran's claim for benefits.  A response was received from Dr. Babson's office in April 2008 indicating that records were reviewed but contained nothing relating to skin issues.  Thus, it appears that the periodic skin disorders resolved following treatment as no chronic skin disorder was demonstrated in service nor is one now shown.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of a current chronic disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  In this case, as there is no competent evidence of a currently diagnosed chronic skin disorder, there is no basis upon which to establish service connection.  Accordingly, the claim for service connection must be denied.  See Degmetich, 104 F.3d at 1328.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for degenerative arthritis of the first metacarpophalangeal joint of the right thumb has not been received, the appeal is denied.

Entitlement to service connection for a skin disorder is denied.



REMAND

As discussed below, the Board's review of the claims file reveals that further RO/AMC action is warranted with respect to the issues of service connection for sleep apnea, residuals of left fifth finger injury, and rhinitis (hay fever).  

At the outset, the Board finds that a remand is necessary to obtain outstanding Federal and private records identified in the record that may be relevant to the Veteran's sleep apnea and rhinitis claims.  With respect to outstanding Federal records, the Board observes that the Veteran filed a claim in June 2003 with the United States Office of Workers' Compensation Programs (OWCP) for allergic rhinitis and that no attempts to obtain any records associated with this claim have been made as of yet.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (requiring that VA obtain Federal records such as Federal workers' compensation records so long as a reasonable possibility exists that the records are relevant to an appeal).

Regarding sleep apnea, current evidence of record indicates that the Veteran was diagnosed by sleep study with obstructive sleep apnea in June 2003, however, there is no medical evidence of a currently diagnosed disability or treatment for current symptoms of sleep apnea.  The Veteran, however, indicated on his November 2007 application for benefits that he had an upcoming appointment with his private physician, Dr. Conlon, regarding sleep apnea and treatment options.  As such records are clearly relevant to this matter, and there is nothing to reflect that the Veteran was specifically notified that he should either submit these records or submit information and authorization sufficient for VA to obtain these records on his behalf, the RO/AMC should provide such notice on remand and attempt to obtain the records, as indicated.  See 38 C.F.R. § 3.159(c).  

In addition to obtaining the above evidence, the Board finds that a remand is required to request additional information regarding the Veteran's Air National Guard service.  In that regard, the Veteran has claimed residuals of left fifth finger injury as the result of a basketball injury he asserts occurred during mandatory fitness training while on active duty.  In fact, service treatment records show he reported for sick call on November 4, 1994 complaining of left fifth finger injury on November 2nd during physical fitness hour.  Pertinent to this remand, however, there is a notation that the injury was 'not line of duty.'  Currently, the record contains only a statement of the Veteran's Air National Guard points, which shows 22 days of active duty and 48 days of inactive duty between December 1993 and December 1994.  Absent more specific information regarding the Veteran's status on November 2, 1994, additional information is required.  See 38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303. 

If evidence is received showing that the Veteran was serving on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) on November 2, 1994, the RO/AMC should schedule him for VA examination to obtain an opinion regarding whether the November 2, 1994 injury to the avulsion extensor tendon noted in the treatment records is related to his current diagnosis of left fifth trigger finger (repaired in June 2009).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board finds that remand is warranted to further investigate whether the Veteran's rhinitis (claimed as hay fever) is medically related to his period of active duty service and/or whether it was aggravated by his service in Air National Guard.  Additionally, diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  38 C.F.R. § 3.380 (2012). 

In this case, the Veteran's July 1970 enlistment examination is silent for any abnormality of the nose/sinus system, however, a June 1972 Medical Board examination report reflects a history of hay fever existing prior to enlistment (since birth) without prior treatment.  Service treatment records from the Veteran's period of active duty service show continued treatment for hay fever/allergic rhinitis/seasonal allergies, and the August 1979 separation examination report notes a history of hay fever manifested by runny nose, watery eyes, and sneezing that is treated with medication.  Post service, Air National Guard and private treatment records show continued history of rhinitis and treatment with occasional over-the-counter and prescription medication.  

The foregoing evidence raises the issue of whether the Veteran's currently diagnosed rhinitis preexisted his period of active duty service.  See 38 U.S.C.A. § 1111.  It also raises a question as to whether, even if rhinitis did preexist service, it was aggravated by his period of active duty service given that the July 1970 enlistment examination was negative for any notation of abnormalities and the Veteran received ongoing treatment during and following active duty service.  See id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Since the Board is prohibited from making conclusions based on its own medical judgment, it finds that a VA examination and opinion is necessary to resolve these questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he either provide outstanding treatment records pertaining to post-service treatment of obstructive sleep apnea (including evaluation and treatment by Dr. Conlon since November 2007), or to provide VA with sufficient information to obtain these records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Request any Office of Workers' Compensation Programs (OWCP) determinations and any medical records upon which any claim or award of workers' compensation benefits was based.  All records obtained or any response received should be associated with the claims folder.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Verify whether the Veteran was serving on active duty, ACDUTRA, or INACDUTRA on November 2, 1994.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

4.  If evidence is received indicating the Veteran was serving on active duty, ACDUTRA, or INACDUTRA on November 2, 1994, then, following receipt of any outstanding treatment records, arrange for the Veteran to undergo VA orthopedic examination for the purpose of determining the nature and etiology of any current left fifth finger disability.  Access to the claims file and Virtual VA must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner is asked to identify all current left fifth finger disabilities, including residuals of trigger finger release.  Then, for each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not that such disability was incurred or aggravated during the Veteran's period of service on November 2, 1994.  If appropriate, the examiner should clearly identify whether any current disability was due to an injury that occurred during a period of verified INACDUTRA, to include a jamming injury while playing basketball.  A complete medical rationale for all opinions expressed must be provided.

5.  Following receipt of any outstanding treatment records, arrange for the Veteran to undergo VA examination for the purpose of determining the nature and etiology of any current rhinitis/hay fever.  Access to the claims file and Virtual VA must be made available to the examiner for review, if needed.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner is asked to identify all current nasal disorders, including rhinitis.  Then, for each diagnosed disorder, the examiner should provide an opinion as to whether such disorder clearly and undebatably preexisted the Veteran's entrance into active military service in August 1970.  If yes, then the examiner should address whether there is evidence of an increase in the severity of that disorder during service and if so, whether such increase was clearly and undebatably due to the natural progression of the disorder (as opposed to other factor(s)).  

In providing the requested opinions, the examiner should consider all medical and lay evidence, including the July 1970 enlistment examination report that is silent for any nasal disorder(s), the June 1972 Medical Board Report indicating rhinitis since birth without treatment, service treatment records showing treatment with over-the-counter and prescription medications during service, the August 1979 separation examination indicating continued problems, and post-service records showing ongoing treatment for rhinitis and other nasal complaints.  A complete medical rationale for all opinions expressed must be provided.

6.  After the development requested has been completed, the RO should review the examination report(s) to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that each examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC is to readjudicate the issues remaining on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered, as well as any evidence received since the December 2009 supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


